STATE OF LOUISIANA
             COURT OF APPEAL, FIRST CIRCUIT

SHARON         LEWIS                                                                          NO.     2022       CW   0841

VERSUS


LOUISIANA            STATE       UNIVERSITY;                BOARD     OF
SUPERVISORS               OF    LOUISIANA             STATE
UNIVERSITY;               GARRETT "         HANK"       DANOS,        IN

HIS      INDIVIDUAL             AND    OFFICIAL             CAPACITY;
ROBERT "        BOBBY"          YARBOROUGH,             IN    HIS
INDIVIDUAL             AND      OFFICIAL          CAPACITY;
STANELY         JACOBS,          IN    HIS       INDIVIDUAL          AND
OFFICIAL           CAPACITY;           JAMES          WILLIAMS,          IN

HIS      INDIVIDUAL             AND    OFFICIAL             CAPACITY;
MARY        LEACH      WERNER,         IN       HER    INDIVIDUAL
AND      OFFICIAL          CAPACITY;             ROBERT       DAMPP,          IN
HIS      INDIVIDUAL AND                OFFICIAL             CAPACITY;
REMY        VOISIN        STARNS,          IN    HIS    INDIVIDUAL
AND      OFFICIAL          CAPACITY;             FIELDON       KING
     KING"     ALEXANDER,             IN    HIS       INDIVIDUAL           AND
OFFICIAL           CAPACITY;           WILLIAM          JENKINS,           IN

HIS      INDIVIDUAL             AND    OFFICIAL             CAPACITY;
TAYLOR         PORTER          BROOKS &          PHILLIPS          LLP,
WILLIAM         SHELBY          MCKENZIE,             INDIVIDUALLY;
VICKI        CROCHET,           INDIVIDUALLY;                ROBERT
     BOB"    BARTON,           INDIVIDUALLY;                LESLIE
EDWIN "        LES"       MILES,       IN       HIS    INDIVIDUAL
AND      OFFICIAL          CAPACITY;             JOSEPH "      JOE"
ALLEVA,         IN     HIS      INDIVIDUAL             AND    OFFICIAL
CAPACITY;            SCOTT       WOODWARD,             IN    HIS
INDIVIDUAL            AND       OFFICIAL          CAPACITY;          VERGE
AUSBERRY,            IN    HIS    INDIVIDUAL AND
OFFICIAL           CAPACITY;           MIRIAM          SEGAR,       IN     HER
INDIVIDUAL            AND       OFFICIAL          CAPACITY;          JOHN                        AUGUST      10,      2022
DOE (       1- 10)     INDIVIDUALLY               AND       JANE    DOE
     10- 20)    INDIVIDUALLY




In     Re:           Sharon        Lewis,             applying            for      supervisory        writs,          19th
                     Judicial          District              Court,        Parish        of   East    Baton       Rouge,
                     No.       708092.




BEFORE:              WHIPPLE,          C. J.,         GUIDRY AND WOLFE,              JJ.


            WRIT     DENIED.           We       find    no     error          in   the   trial      court'   s    ruling
that the motion to recuse was untimely pursuant to La.                                                    Code        Civ.
P.     art.     154.


                                                               VGW
                                                               JMG

                                                                EW


COURT        OF APPEAL,           FIRST         CIRCUIT




               m• J' RI/
        DEPUTY        CLERK       OF       COURT
                FOR       THE    COURT